Case: 19-30859       Document: 00515800101            Page: 1      Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                     No. 19-30859
                                                                               March 29, 2021
                                   Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
   Joshua Jamichael VanBuren,

                                                                  Plaintiff—Appellant,

                                           versus

   Doug Walker; Daniel Hunter,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                 No. 3:19-CV-1153


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          In August 2019, Joshua VanBuren, a non-prisoner proceeding pro se
   and in forma pauperis, filed a civil rights complaint per 42 U.S.C. § 1983. The
   district court screened the complaint under 28 U.S.C. § 1915(e)(2) and dis-
   missed each of the claims. It also denied VanBuren’s postjudgment request


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-30859      Document: 00515800101           Page: 2    Date Filed: 03/29/2021




                                     No. 19-30859


   to amend his complaint. VanBuren timely appealed those rulings.
          VanBuren has filed several motions in this court, most of which are
   substantially similar, seeking to amend, supplement, and/or correct his orig-
   inal appellate brief. We GRANT one of the motions to correct VanBuren’s
   supplemental brief and consider the original and supplemental briefs to-
   gether. The remainder of the similar motions are DENIED as unnecessary.
   We also DENY VanBuren’s motions for suspension of the appellate rules,
   to expedite his appeal, for appointment of counsel, for an injunction pending
   appeal, and for permission to appeal. Any and all other outstanding motions
   filed by VanBuren are also DENIED.
          We turn first to VanBuren’s claim that defendant/appellee Doug
   Walker violated his constitutional rights by placing him into a pretrial diver-
   sion program, allegedly without probable cause, in connection with drug
   charges that were leveled against VanBuren in 2014. The district court deter-
   mined that absolute prosecutorial immunity shielded Walker from Van-
   Buren’s claim for money damages. VanBuren also sought to have the pretrial
   diversion agreement terminated and to have the drug case expunged. The
   district court determined that that claim for injunctive relief was barred by
   Heck v. Humphrey, 512 U.S. 477 (1994).
          In this court, VanBuren does not challenge, and we therefore do not
   address, the district court’s disposition of his claim for money damages
   against Walker or its conclusion that his participation in the pretrial diversion
   program did not terminate the criminal action in his favor for purposes of
   Heck. Instead, VanBuren contends that his claim was bottomed on a violation
   of his Fourth Amendment right to be free from unreasonable searches and
   seizures and that such claims can be brought regardless of how the prosecu-
   tion ended.
          The terms in which VanBuren frames his argument do not change the




                                          2
Case: 19-30859       Document: 00515800101          Page: 3     Date Filed: 03/29/2021




                                     No. 19-30859


   outcome. Heck prevents him from raising any constitutional claim or seeking
   any injunctive relief that would result in invalidating, or implying the invalid-
   ity of, a conviction or sentence that has not otherwise been reversed, ex-
   punged, or called into question. See Heck, 512 U.S. at 486-87; Clarke v.
   Stalder, 154 F.3d 186, 190−91 (5th Cir. 1998) (en banc).
            We turn to VanBuren’s argument that the district court erred in deny-
   ing his motion to amend his complaint. That motion was filed after the entry
   of final judgment and after this appeal was docketed. Assuming arguendo that
   the district court had jurisdiction to rule on the motion, the court did not
   abuse its discretion in denying it. See United States ex rel. Spicer v. Westbrook,
   751 F.3d 354, 367 (5th Cir. 2014); Rosenzweig v. Azurix Corp., 332 F.3d 854,
   863−64 (5th Cir. 2003); Vielma v. Eureka Co., 218 F.3d 458, 468 (5th Cir.
   2000).
            AFFIRMED.




                                           3